DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-32 are rejected under 35 USC § 103 as being unpatentable over Kim773 (Kim; SeYoung, US 20210318773 A1) in view of Kim258 (Kim; Taejin, et al, US 20170358258 A1) and further in view of Chung (Chung; Moonsoo, et al., US 20200051499 A1). 
Regarding claim 1, Kim773 discloses a display apparatus (Kim773 describes a display apparatus 100; see [0081]) comprising: 
a display panel including a plurality of pixels that are connected to a plurality of data lines and a plurality of scan lines 

a data driver configured to apply a plurality of data voltages to the plurality of data lines and receive a plurality of sensing data that represent operating characteristics of all of the plurality of pixels from a plurality of sensing lines (Kim773, describes a data driver 120 driving a plurality of data lines DL and further describes a line connecting an analog to digital converter ADC to the data lines DL and receiving sensing voltage from the pixels; see Figs. 1, 10, [0081], [0177]); 
and a timing controller configured to control operations of the scan driver and the data driver, generate output image data considering the operating characteristics of all of the plurality of pixels and supply the output image data to the data driver (Kim773 describes a timing controller 140 controlling a scan driver 130 output and a data driver 120 image data output; see [0082]-[0083]).
Kim773 differs from the instant invention only in that Kim773 does not appear to expressly recite: different length scan lines. 
However, in an analogous field of endeavor, Kim258 discloses a display apparatus (Kim258; see [0002]) containing 
different length scan lines (Kim258 describes different length scan lines, for example S1, S2, and S3; see Fig. 1, [0046]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s display apparatus having a display panel formed of a plurality of pixels connected by a plurality of scan lines to a scan driver and connected 
In the interest of compact prosecution, this examination considers the narrower-than-claimed interpretation that a sensing line extends to a pixel and is separate and distinct from a data line, which would lead to a conclusion that Kim773 and Kim258 differ from the instant invention in that Kim773 and Kim258 do not disclose a separate and distinct sensing line. 
However, in an analogous field of endeavor, Chung discloses a display apparatus (Chung; see [0002]) containing 
a sensing line which extends to a pixel and is separate and distinct from a data line (Chung describes sensing lines SL which extend to a pixel and are separate and distinct from the data lines DL; see Fig. 1, [0047], [0050]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s and Kim258’s display apparatus having a display panel formed of a plurality of pixels connected by a plurality of different-length scan lines to a scan driver and connected to a display driver by a plurality of data lines, and having a timing controller controlling the operations of the scan driver and the display driver, with Chung’s display apparatus containing separate and distinct sensing lines, especially when considering the motivation to modify Kim773 and Kim258 with Chung arising from 
Regarding claim 2, Kim773, Kim258, and Chung disclose the display apparatus of claim 1, wherein the plurality of scan lines include: 
a plurality of main scan lines extending in a first direction and connected to the plurality of pixels (Kim258 describes a main scan line 10_1 extending in a first direction DR2 and connected to a row of pixels PX; see Fig. 1, [0038], [0043]); 
and a plurality of sub scan lines extending in a second direction crossing the first direction and configured to connect the scan driver with the plurality of main scan lines (Kim258 describes a sub scan line S1 extending in a second direction DR1 crossing a first direction DR2 and connecting a scan driver 120 to a main scan line 10_1; see [0040], [0043]). 
The motivation to combine presented prior applies equally here.
Regarding claim 3, Kim773, Kim258, and Chung disclose the display apparatus of claim 2, wherein: 
lengths of the plurality of main scan lines are equal to each other (Kim258 shows multiple apparently-equal-length main scan lines 10_1 to 10_m; see Fig. 1, [0038], [0043]; one of ordinary skill in the art before the effective filing date would have inferred equal-length scan lines from the illustration of equal-length scan line segments 10_1 to 10_m, and from Kim258’s explicit showing and disclosure of different length scan line segments S1 to Sm; see Fig. 1, [0046]) 

The motivation to combine presented prior applies equally here.
Regarding claim 4, Kim773, Kim258, and Chung disclose the display apparatus of claim 2, wherein: 
the plurality of data lines extend in the second direction and are connected to the plurality of pixels, and the plurality of sub scan lines and the plurality of data lines are alternately arranged along the first direction (Kim258 describes a plurality of data lines D1 to Dm extending in a second direction DR1 and connecting to a column of pixels PX; see Fig. 1, [0040]-[0041], [0052]). 
The motivation to combine presented prior applies equally here.
Regarding claim 5, Kim773, Kim258, and Chung disclose the display apparatus of claim 4, 
wherein the scan driver and the data driver are arranged together on one side of the display panel (Kim258 shows a scan driver 120 and a data driver 130 disposed on the same side of the display panel 110; see Fig. 1).
The motivation to combine presented prior applies equally here. 
Regarding claim 6, Kim773, Kim258, and Chung disclose the display apparatus of claim 2, wherein: 
a first main scan line among the plurality of main scan lines and a first sub scan line among the plurality of sub scan lines form a first scan line among the plurality of scan lines, pixels arranged in a first pixel row among the plurality of pixels are 
and when the pixels arranged in the first pixel row display a same grayscale, the plurality of data voltages having different levels are applied to the plurality of data lines by adjusting the levels of the plurality of data voltages depending on positions of the pixels arranged in the first pixel row (Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; Kim773 describes calculating a compensation value for operating characteristics’ deviation at step 1240; see Fig. 12, [0222]; Kim773 describes a compensation unit 1000 changing the pixel image data based on the calculated compensation value and outputs the changed data value to the driving transistor DRT; see Fig. 10, [0223]-[0224]; one of ordinary skill in the art before the effective filing date would have inferred adjustment of the data voltages for every pixel in a row when the original image data for every pixel is the same, every pixel in the row has a different scan line length causing a different variation in the data, and a compensation element adjusts the data transmitted to compensate for the pixel’s variation, see above citations);  
The motivation to combine presented prior applies equally here.
Regarding claim 7, Kim773, Kim258, and Chung disclose the display apparatus of claim 6, wherein: 
when a first pixel disposed closest to a first connection point at which the first main scan line and the first sub scan line are connected to each other, a first data voltage having a first level is applied to a first data line connected to the first pixel, and 
The motivation to combine presented prior applies equally here.
Regarding claim 8, Kim773, Kim258, and Chung disclose the display apparatus of claim 7, 
wherein the second level is higher than the first level (Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; Kim773 describes calculating a compensation value for operating characteristics’ deviation at step 1240; see Fig. 12, [0222]; Kim773 describes a compensation unit 1000 changing the pixel image data based on the calculated compensation value and outputs the changed data value to the driving transistor DRT; see Fig. 10, [0223]-[0224]; one of ordinary skill in the art before the effective filing date 
The motivation to combine presented prior applies equally here.
Regarding claim 9, Kim773, Kim258, and Chung disclose the display apparatus of claim 8, 
wherein the second level increases as the first distance increases (Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; Kim773 describes calculating a compensation value for operating characteristics’ deviation at step 1240; see Fig. 12, [0222]; Kim773 describes a compensation unit 1000 changing the pixel image data based on the calculated compensation value and outputs the changed data value to the driving transistor DRT; see Fig. 10, [0223]-[0224]; one of ordinary skill in the art before the effective filing date would have inferred a higher second data voltage relative to a first data voltage in a pixel row when the original image data for every pixel is the same, the data voltage variance increases for every pixel in the row as the scan line length increases causing a a larger variation in the data for subsequent pixels, and a compensation element adjusts the data transmitted to compensate for each pixel’s variation, see above citations).
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Kim773, Kim258, and Chung disclose the display apparatus of claim 7, wherein: 

and when the first distance and the second distance are equal to each other, the second level and the third level are equal to each other ((Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; one of ordinary skill in the art before the effective filing date would have inferred that a zero length increase would produce a zero variation, since the variation increases with length). 
The motivation to combine presented prior applies equally here.
Regarding claim 11, Kim773, Kim258, and Chung disclose the display apparatus of claim 1, wherein the data driver includes: 

The motivation to combine presented prior applies equally here. 
Regarding claim 12, Kim773, Kim258, and Chung disclose the display apparatus of claim 11, wherein a first pixel among the plurality of pixels includes: 
a first transistor connected between a first power supply voltage and a first node, and including a gate electrode (Kim773 describes a driving transistor, or first transistor DRT connected in a pixel circuit between a first power supply voltage EVDD and a first node Ns; see Fig. 10, [0113]); 
a second transistor including a first electrode connected to a first data line, a gate electrode connected to a first scan line, and a second electrode connected to the gate electrode of the first transistor (Kim773 describes a second transistor T2; see Fig. 10, [0117]); 
an organic light emitting diode connected between the first node and a second power supply voltage (Kim773 describes an organic light emitting diode OLED 
a storage capacitor connected between the gate electrode of the first transistor and the first node (Chung describes a storage capacitor Cst disposed between a driving transistor, or first transistor DRT gate and a first node Ns; see Fig. 1); 
and a third transistor connected between the first node and a first sensing line, and including a gate electrode (Kim773 describes a sense transistor, or third transistor T1 connected between a first node Ns and a sense line; see Fig. 10; Chung describes a separate and distinct sensing line SL which extend to a pixel through a through a third transistor ST2; see Fig. 1, [0047], [0050]). 
The motivation to combine presented prior applies equally here.
Regarding claim 13, Kim773, Kim258, and Chung disclose the display apparatus of claim 12, 
wherein a first sensing circuit among the plurality of sensing circuits includes: a first switch configured to selectively provide an initialization voltage to the first sensing line (Chung describes a first switch SW1 selectively providing an initialization voltage Vref to a first sensing line SL; see Fig. 1); 
a second switch configured to obtain a first sensing value from the first sensing line (Chung describes a second switch SW2 obtaining a sensing value from a first sensing line SL; see Fig. 1, [0048]); 
and an analog-to-digital converter configured to convert the first sensing value into first sensing data for the first pixel (Chung describes an analog-to-digital converter 
The motivation to combine presented prior applies equally here.
Regarding claim 15, Kim773, Kim258, and Chung disclose the display apparatus of claim 13, 
wherein the operating characteristic of the first pixel includes a threshold voltage of the first transistor (Kim773 describes a process step 1220 of sampling, or obtaining pixel characteristic values, for example a driving transistor DRT’s threshold or mobility; see Fig. 12, [0209]). 
The motivation to combine presented prior applies equally here.
Regarding claim 16, Kim773, Kim258, and Chung disclose the display apparatus of claim 1, wherein the timing controller includes: 
a look-up table configured to store the operating characteristics of all of the plurality of pixels (Chung describes a look up table storing pixel characteristics; see Fig. 8, [0160]); 
a calculator configured to extract the operating characteristics of all of the plurality of pixels based on the plurality of sensing data, and store the extracted operating characteristics to the look-up table (Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; Kim773 describes calculating a compensation value for operating characteristics’ deviation at step 1240; see Fig. 12, [0222]; Chung describes a look up table storing pixel characteristics; see Fig. 8, [0160]); 

The motivation to combine presented prior applies equally here.
Regarding claim 17, Kim773, Kim258, and Chung disclose the display apparatus of claim 1, wherein the timing controller includes: 
a look-up table configured to store the operating characteristics of all of the plurality of pixels (Chung describes a look up table storing pixel characteristics; see Fig. 8, [0160]); 
and an image processor configured to generate the output image data based on the data stored in the look-up table and input image data (Kim773 describes a compensation unit, or image processor 1000 changing the pixel image data based on the calculated compensation value and outputs the changed data value to the driving transistor DRT; see Fig. 10, [0223]-[0224]), 
wherein an external calculator is configured to extract the operating characteristics of all of the plurality of pixels based on the plurality of sensing data, and store the extracted data to the look-up table (Kim773 shows a compensation unit, or image processor 1000 external to a timing controller; see Fig. 10, [0223]-[0224]; Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; Kim773 describes calculating a compensation value for operating 
The motivation to combine presented prior applies equally here.
Regarding claim 18, Kim773 discloses a method of operating a display apparatus (Kim773 describes a method for operating a display apparatus 100; see [0002]) including 
a display panel (Kim773 describes a display panel 110; see Fig. 1 [0081]), 
the method comprising: obtaining a plurality of sensing data that represent operating characteristics of all of a plurality of pixels included in the display panel, the plurality of pixels being connected to a plurality of data lines and a plurality of scan lines 
storing the operating characteristics of all of the plurality of pixels extracted based on the plurality of sensing data (Kim773 describes sensing data stored in memory; see [0177]); 
generating output image data based on input image data and the operating characteristics of all of the plurality of pixels (Kim773 describes calculating a compensation value for operating characteristics’ deviation at step 1240; see Fig. 12, [0222]; Kim773 describes a compensation unit 1000 changing the pixel image data based on the calculated compensation value and outputs the changed data value to the driving transistor DRT; see Fig. 10, [0223]-[0224]); 

Kim773 differs from the instant invention only in that Kim773 does not appear to expressly recite: different length scan lines. 
However, in an analogous field of endeavor, Kim258 discloses a display apparatus (Kim258; see [0002]) containing 
different length scan lines (Kim258 describes different length scan lines, for example S1, S2, and S3; see Fig. 1, [0046]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s method for a display apparatus having a display panel formed of a plurality of pixels connected by a plurality of scan lines to a scan driver and connected to a display driver by a plurality of data lines, and having a timing controller controlling the operations of the scan driver and the display driver, with Kim258’s display apparatus containing different length scan lines, especially when considering the 
In the interest of compact prosecution, this examination considers the narrower-than-claimed interpretation that a sensing line extends to a pixel and is separate and distinct from a data line, which would lead to a conclusion that Kim773 and Kim258 differ from the instant invention in that Kim773 and Kim258 do not disclose a separate and distinct sensing line. 
However, in an analogous field of endeavor, Chung discloses a display apparatus (Chung; see [0002]) containing 
a sensing line which extends to a pixel and is separate and distinct from a data line (Chung describes sensing lines SL which extend to a pixel and are separate and distinct from the data lines DL; see Fig. 1, [0047], [0050]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s and Kim258’s method for a display apparatus having a display panel formed of a plurality of pixels connected by a plurality of different-length scan lines to a scan driver and connected to a display driver by a plurality of data lines, and having a timing controller controlling the operations of the scan driver and the display driver, with Chung’s display apparatus containing separate and distinct sensing lines, especially when considering the motivation to modify Kim773 and Kim258 with Chung arising from the stated desire to provide a display apparatus with a system for integrally driving a sensing line for outputting pixel electrical characteristics (Chung; see [0007], [0008]). 
Regarding claim 19, Kim773, Kim258, and Chung disclose the method of claim 18, wherein, 
when pixels arranged in a same pixel row among the plurality of pixels display a same grayscale, the image is displayed on the display panel by adjusting levels of the plurality of data voltages depending on positions of the pixels arranged in the same pixel row and by applying the plurality of data voltages having different levels to the plurality of data lines (Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; Kim773 describes calculating a compensation value for operating characteristics’ deviation at step 1240; see Fig. 12, [0222]; Kim773 describes a compensation unit 1000 changing the pixel image data based on the calculated compensation value and outputs the changed data value to the driving transistor DRT; see Fig. 10, [0223]-[0224]).
The motivation to combine presented prior applies equally here. 
Regarding claim 20, Kim773, Kim258, and Chung disclose the method of claim 18, 
wherein the plurality of sensing data are obtained by applying an initialization voltage to a plurality of sensing lines that are formed separately from the plurality of data lines and connected to the plurality of pixels, by obtaining a plurality of sensing values through the plurality of sensing lines, and by converting the plurality of sensing values into digital data (Kim773 describes an initialization switch SPRE applying an initialization voltage Vpres to node Ns; see Fig. 7, [0180], [0186]; Chung describes sensing lines SL which are separate and distinct from the data lines DL; see Fig. 1, [0047], [0050]). 

Regarding claim 21, Kim773 discloses a display apparatus (Kim773 describes a display apparatus 100; see [0081]) comprising: 
a display panel including a plurality of pixels that are connected to a plurality of data lines, a plurality of sensing lines and a plurality of scan lines 
each of the plurality of pixels including an organic light emitting diode and a first transistor for driving the organic light emitting diode (Kim773 describes an organic light emitting diode OLED and a driving transistor, or first transistor DRT in a pixel circuit; see Fig. 10, [0113]); 
a scan driver configured to drive the plurality of scan lines (Kim773 describes a scan driver 130 sequentially applying a scan signal to a plurality of scan lines GL; see Fig. 1, [0087]); 
and a data driver configured to drive the plurality of data lines based on a plurality of sensing data that represent operating characteristics of all of the plurality of pixels, and including a plurality of sensing circuits configured to obtain the plurality of sensing data through the plurality of sensing lines (Kim773, describes a data driver 120 
each of the plurality of sensing circuits comprising: a first switch configured to provide an initialization voltage to one of the plurality of sensing lines (Kim773 describes an initialization switch SPRE applying an initialization voltage Vpres to node Ns through a sensing line connected to a data line DL; see Fig. 7, [0180], [0186]); 
and an analog-to-digital converter configured to perform an analog-to-digital conversion on a sensing value obtained from the one of the plurality of sensing lines (Kim773 describes lines connecting the analog to digital converter ADC to the data lines DL through a switch SAM, or sensing lines which transfer a sensing voltage from the pixel to an analog to digital converter ADC for conversion to a digital value; see Figs. 1, 10, [0081], [0177]).
Kim773 differs from the instant invention only in that Kim773 does not appear to expressly recite: different length scan lines. 
However, in an analogous field of endeavor, Kim258 discloses a display apparatus (Kim258; see [0002]) containing 
different length scan lines (Kim258 describes different length scan lines, for example S1, S2, and S3; see Fig. 1, [0046]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s display apparatus having a display panel formed of a plurality of pixels connected by a plurality of scan lines to a scan driver and connected to a display driver by a plurality of data lines, and having a timing controller controlling 
In the interest of compact prosecution, this examination considers the narrower-than-claimed interpretation that a sensing line extends to a pixel and is separate and distinct from a data line, which would lead to a conclusion that Kim773 and Kim258 differ from the instant invention in that Kim773 and Kim258 do not disclose a separate and distinct sensing line. 
However, in an analogous field of endeavor, Chung discloses a display apparatus (Chung; see [0002]) containing 
a sensing line which extends to a pixel and is separate and distinct from a data line (Chung describes sensing lines SL which extend to a pixel and are separate and distinct from the data lines DL; see Fig. 1, [0047], [0050]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s and Kim258’s display apparatus having a display panel formed of a plurality of pixels connected by a plurality of different-length scan lines to a scan driver and connected to a display driver by a plurality of data lines, and having a timing controller controlling the operations of the scan driver and the display driver, with Chung’s display apparatus containing separate and distinct sensing lines, especially when considering the motivation to modify Kim773 and Kim258 with Chung arising from the stated desire to provide a display apparatus with a system for integrally driving a sensing line for outputting pixel electrical characteristics (Chung; see [0007], [0008]). 
Regarding claim 22, Kim773, Kim258, and Chung disclose the display apparatus of claim 21, 
wherein the scan driver and the data driver are arranged together on one side of the display panel (Kim258 shows a scan driver and a display driver adjacently arranged on one side of a display panel 110; see Fig. 1, [0033]). 
The motivation to combine presented prior applies equally here.
Regarding claim 23, Kim773, Kim258, and Chung disclose the display apparatus of claim 22, 
wherein the lengths of plurality of scan lines become longer as a distance from the scan driver increases (Kim258 describes different, increasing length scan lines, for example S1, S2, and S3; see Fig. 1, [0046]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 24, Kim773, Kim258, and Chung disclose the display apparatus of claim 21, wherein the plurality of scan lines include: 
a plurality of main scan lines extending in a first direction and connected to the plurality of pixels (Kim258 describes a main scan line 10_1 extending in a first direction DR2 and connected to a row of pixels PX; see Fig. 1, [0038], [0043]); 
and a plurality of sub scan lines extending in a second direction crossing the first direction and configured to connect the scan driver with the plurality of main scan lines (Kim258 describes a sub scan line S1 extending in a second direction DR1 crossing a first direction DR2 and connecting a scan driver 120 to a main scan line 10_1; see [0040], [0043]). 
The motivation to combine presented prior applies equally here.
Regarding claim 25, Kim773, Kim258, and Chung disclose the display apparatus of claim 24, wherein: 
lengths of the plurality of main scan lines are equal to each other (Kim258 shows multiple apparently-equal-length main scan lines 10_1 to 10_m; see Fig. 1, [0038], [0043]; one of ordinary skill in the art before the effective filing date would have inferred equal-length scan lines from the illustration of equal-length scan line segments 10_1 to 10_m, and from Kim258’s explicit showing and disclosure of different length scan line segments S1 to Sm; see Fig. 1, [0046]), 
and lengths of the plurality of sub scan lines are different from each other (Kim258 describes different length sub scan lines, for example S1, S2, and S3; see Fig. 1, [0046]). 
The motivation to combine presented prior applies equally here.
Regarding claim 26, Kim773, Kim258, and Chung disclose the display apparatus of claim 21, wherein: 
the first transistor is connected between a first power supply voltage and a first node (Kim773 describes a driving transistor, or first transistor DRT connected in a pixel circuit between a first power supply voltage EVDD and a first node Ns; see Fig. 10, [0113]), 
and the organic light emitting diode is connected between the first node and a second power supply voltage (Kim773 describes an organic light emitting diode OLED connected in a pixel circuit between a first node Ns and a second power supply voltage EVSS; see Fig. 10, [0113]), 

a storage capacitor connected between the gate electrode of the first transistor and the first node (Chung describes a storage capacitor Cst disposed between a driving transistor, or first transistor DRT gate and a first node Ns; see Fig. 1); 
and a third transistor connected between the first node and one of the plurality of sensing lines (Kim773 describes a sense transistor, or third transistor T1 connected between a first node Ns and a sense line; see Fig. 10; Chung describes a separate and distinct sensing line SL which extend to a pixel through a through a third transistor ST2; see Fig. 1, [0047], [0050]).
The motivation to combine presented prior applies equally here.
Regarding claim 27, Kim773, Kim258, and Chung disclose the display apparatus of claim 21, wherein each of the plurality of sensing circuits further includes: 
a second switch connecting the analog-to-digital converter to the one of the plurality of sensing lines (Kim773 describes a second switch SAM connecting an analog-to-digital converter ADC to a sensing line; see Fig. 10; Chung describes a separate and distinct sensing line SL which extend from an analog to digital converter ADC to a pixel through a third transistor ST2 and a second switch SW2; see Fig. 1, [0047], [0050]). 
The motivation to combine presented prior applies equally here.
Regarding claim 28, Kim773, Kim258, and Chung disclose the display apparatus of claim 21, 
wherein the operating characteristics of all of the plurality of pixels extracted based on the plurality of sensing data include a threshold voltage of the first transistor (Kim773 describes a process step 1220 of sampling, or obtaining pixel characteristic values, for example a driving transistor DRT’s threshold or mobility; see Fig. 12, [0209]).
The motivation to combine presented prior applies equally here.
Regarding claim 29, Kim773, Kim258, and Chung disclose the display apparatus of claim 21, further comprising: 
a timing controller configured to control operations of the scan driver and the data driver (Kim773 describes a timing controller 140 controlling a scan driver 130 output and a data driver 120 image data output; see [0082]-[0083]), 
and store the operating characteristics of all of the plurality of pixels in a look-up table (Chung describes a look up table storing pixel characteristics; see Fig. 8, [0160]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 30, Kim773, Kim258, and Chung disclose the display apparatus of claim 21, wherein, 
when pixels arranged in a same pixel row among the plurality of pixels display a same grayscale, the image is displayed on the display panel by adjusting levels of a plurality of data voltages depending on positions of the pixels arranged in the same pixel row and by applying the plurality of data voltages having different levels to the plurality of data lines (Kim258 describes a variance in the desired data voltage transmission which increases with line length; see [0057]; Kim773 describes calculating 
The motivation to combine presented prior applies equally here. 
Regarding claim 31, Kim773 discloses a display device (Kim773 describes a display device, or display area containing a plurality of pixels SP on a display panel 110; see [0081]) comprising: 
a plurality of pixels disposed in a display area through which an image is displayed, the plurality of pixels being connected to a plurality of scan lines 

a plurality of data lines extending along the second direction 
a scan driver connected to the plurality of scan lines (Kim773 describes a scan driver 130 sequentially applying a scan signal to a plurality of scan lines GL; see Fig. 1, [0087]); 
and a data driver connected to the plurality of data lines (Kim773, describes a data driver 120 driving a plurality of data lines DL; see Fig. 1, [0081], [0177]), 

Kim773 differs from the instant invention only in that Kim773 does not appear to disclose:  a plurality of different-length sub scan line segments, each connecting to a main scan line extending along a first direction substantially perpendicular to the second direction, as is implied by the clauses “each of which having different lengths”, “including a main scan line extending along a first direction”, and “a sub scan line extending along a second direction substantially perpendicular to the first direction”.
However, in an analogous field of endeavor, Kim258 discloses a display device (Kim258 describing a display area DA having a plurality of pixels PX; see [0035]) containing 
a plurality of sub scan line segments of different lengths extending in a second direction (Kim258 describes a main scan line 10_1 extending in a first direction DR2; see Fig. 1, [0038], [0043]), 
each connecting to a main scan line segment extending in a first direction substantially perpendicular to the second direction (Kim258 describes a sub scan line S1 extending in a second direction DR1 crossing a first direction DR2 and connecting a scan driver 120 to a main scan line 10_1; see [0040], [0043]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s display device having a display area formed of a plurality of pixels connected by a plurality of scan lines to a scan driver and connected to a display driver by a plurality of data lines, with Kim258’s display device containing a plurality of sub scan line segments of different lengths extending in a second direction, 
Kim773 and Kim258 differ from the instant invention in that Kim773 and Kim258 do not disclose a plurality of sensing lines extending in a second direction. 
However, in an analogous field of endeavor, Chung discloses a display apparatus (Chung; see [0002]) containing 
a plurality of sensing lines extending in a second direction (Chung describes a plurality of sensing lines SL extending in a direction parallel to a data line DL, or second direction; see Fig. 6, [0115]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim773’s and Kim258’s display device having a plurality of pixels connected by a plurality of different-length scan lines to a scan driver and connected to a display driver by a plurality of data lines, and having a timing controller controlling the operations of the scan driver and the display driver, with Chung’s display device containing a plurality of sensing lines extending in a second direction, especially when considering the motivation to modify Kim773 and Kim258 with Chung arising from the stated desire to provide a display apparatus with a system for integrally driving a sensing line for outputting pixel electrical characteristics (Chung; see [0007], [0008]). 
Regarding claim 32, Kim773, Kim258, and Chung disclose the display device of claim 31, further comprising 

wherein the main scan line and the sub scan line are connected to each other through a contact hole formed in the interlayer insulating layer (Kim258 describes a sub scan line S1 extending in a second direction DR1 crossing a first direction DR2 and connecting a scan driver 120 to a main scan line 10_1; see [0040], [0043]; one of ordinary skill in the art before the effective filing date would have inferred connecting on segment of a conductor to a conductor on another layer through a via, or a conductive element piercing an interlayer insulating film given Kim773’s above disclosure). 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 14 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are an extraction of a first pixel’s operating characteristics by detecting a first sensing data multiple times and averaging the detected first sensing data; a main scan line is formed 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Ogura; Jun, US 20080074362 A1, describes a display device having a display area formed of a plurality of pixels connected by a plurality of scan lines to a scan driver and connected to a display driver by a plurality of data lines (see Fig. 10); 
Park; Jin-Woo et al., US 20150042697 A1, describes a display device having a display area formed of a plurality of pixels connected by a plurality of scan lines to a scan driver and connected to a display driver by a plurality of data lines (see Fig. 9); 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693